Broyles, C. J.
This was a suit in the municipal court of Atlanta on a policy of life insurance, but only the provisions thereof as to accidental death were involved. The evidence, while conflicting, amply authorized the jury to find that the death of the insured resulted directly, and independently of all other causes, from bodily injury sustained while the policy was in force, through external, violent, and accidental means, as required by the provisions of the policy. The verdict in favor of the plaintiff for $200 was supported by the evidence; and the judge of the superior court did not err in overruling- the defendant’s certiorari, none of the assignments of error therein being meritorious.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.